OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Quantitative Group of Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey, Quantitative Group of Funds 55 Old Bedford Road, Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: June 30, 2010 Item 1. Schedule of Investments QUANT SMALL CAP FUND SCHEDULE OF INVESTMENTS 6/30/2010 (unaudited) Common Stock - 93.7% Shares Value AUTOMOBILES - 0.2% Winnebago Industries, Inc. $ BANKS - 3.2% Bank of the Ozarks, Inc. CoBiz Financial, Inc. F.N.B. Corporation Pinnacle Financial Partners, Inc. (a)(b) WestAmerica Bancorporation BIOTECHNOLOGY - 0.9% United Therapeutics Corporation (a) CHEMICALS - 0.9% Ferro Corporation LSB Industries, Inc. (a)(b) COMMERCIAL SERVICES & SUPPLIES - 8.5% Acacia Research Corporation (a) Aegean Marine Petroleum Network, Inc. (a) Clean Harbors, Inc. (a) Coinstar, Inc. (a) inVentiv Health, Inc. (a) Kforce, Inc. (a) Waste Connections, Inc. (a) COMMUNICATIONS EQUIPMENT - 3.9% Atheros Communications, Inc. (a) Comtech Telecommunications Corp. (a) Hughes Communications, Inc. (a) NICE-Systems, Ltd. (a)(c) CONSTRUCTION & ENGINEERING - 0.3% Mastec, Inc. (a) CONTAINERS & PACKAGING - 2.8% Silgan Holdings, Inc. Sonoco Products Company DIVERSIFIED FINANCIALS - 3.0% Fifth Street Finance Corp. optionsXpress Holdings, Inc. Tower Bancorp, Inc. TradeStation Group, Inc. ELECTRONIC EQUIPMENT & INSTRUMENTS - 3.9% Finisar Corporation (a)(b) OSI Systems, Inc. (a) Riverbed Technology ENERGY EQUIPMENT & SERVICES - 5.0% Core Laboratories N.V. FOOD DRUG & RETAILING - 2.2% United Natural Foods, Inc. (a) FOOD PRODUCTS - 1.1% Diamond Foods, Inc. HEALTH CARE EQUIPMENT & SUPPLIES - 2.4% NuVasive, Inc. (a)(b) Sirona Dental Systems, Inc. (a) SXC Health Solutions, Corp. (a) HEALTH CARE PROVIDERS & SERVICES - 4.4% BioScrip, Inc. (a) eResearch Technology, Inc. Henry Schein, Inc. (a) Universal Health Services, Inc. HOTELS, RESTAURANTS & LEISURE - 0.5% California Pizza Kitchen, Inc. (a) INSURANCE - 0.7% Aspen Insurance Holdings Limited INTERNET SOFTWARE & SERVICES - 2.0% 3PAR, Inc. (a) Blue Coat Systems, Inc. (a) Internet Capital Group, Inc. (a) IT CONSULTING & SERVICES - 3.3% Alliance Data Systems Corporation (a)(b) TNS, Inc. (a) MACHINERY - 2.1% Gardner Denver, Inc. (a) The Middleby Corporation MEDIA - 4.0% Regal Entertainment Group METALS & MINING - 4.4% Compass Minerals International, Inc. MULTILINE RETAIL - 0.9% Fred's, Inc. Class A OIL & GAS - 0.6% Natural Gas Services Group, Inc. (a)(b) PHARMACEUTICALS - 0.5% Targacept, Inc. (a) REAL ESTATE - 13.2% AMB Property Corporation American Campus Communities, Inc. Entertainment Properties Trust Hersha Hospitality Trust Ventas, Inc. ROAD & RAIL - 0.1% RailAmerica, Inc. (a) SEMICONDUCTOR EQUIPMENT & PRODUCTS - 2.1% Entegris, Inc. (a) Kulicke & Soffa Industries, Inc. (a) SOFTWARE - 4.2% Blackboard, Inc. (a)(b) SS&C Technologies Holdings, Inc. SuccessFactors, Inc. (a) Ulticom, Inc. (a)(b) Verint Systems Inc. (a)(b) SPECIAL RETAIL - 2.7% Chico's FAS, Inc. The Talbots, Inc. TEXTILES & APPAREL - 5.1% GUESS?, Inc. Phillips-Van Heusen Corporation True Religion Apparel, Inc. WIRELESS TELECOMMUNICATION SERVICES - 4.6% SBA Communications Corporation (a) TOTAL COMMON STOCK (Cost $78,830,616) SHORT TERM INVESTMENTS - 6.6% Par Value Value State Street Bank & Trust Co., Repurchase Agreement zero%, 07/01/10, (Dated 06/30/10), Collateralized by $6,000,000 par U.S. Treasury Note2.5% due 04/30/2015, Market Value $6,242,400, Repurchase Proceeds $6,119,000 (Cost $6,119,000) $ $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 100.3% (Cost $84,949,616) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 7.8% Money Market - 7.8% JP Morgan Prime Money Market Fund - Inst. (Cost $7,189,926) TOTAL INVESTMENTS - 108.1% (Cost $92,139,542) OTHER ASSETS & LIABILITIES (NET) - (8.1%) ) NET ASSETS - 100% $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using procedures approved by the Trustees. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using procedures approved by the Trustees. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputscan vary from security to security and is affected by a wide variety of factors, including for example , the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010: Quoted Prices in Active Markets Significant other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2010 Level 1 Level 2 Level 3 Total Small Cap Common Stocks $ $
